Exhibit 10.5.7

SEVENTH SUPPLEMENTAL INDENTURE
from
YANKEE GAS SERVICES COMPANY
to
THE BANK OF NEW YORK
TRUSTEE

Dated as of November 1, 2004

Supplemental to Indenture of Mortgage
and Deed of Trust from
Yankee Gas Services Company to
The Bank of New York (successor as trustee to
Fleet National Bank, formerly known as
The Connecticut National Bank), Trustee,
dated as of July 1, 1989





--------------------------------------------------------------------------------

SEVENTH SUPPLEMENTAL INDENTURE




SEVENTH SUPPLEMENTAL INDENTURE, dated as of November 1, 2004 between YANKEE GAS
SERVICES COMPANY, a specially chartered Connecticut corporation (herein called
the "Company H), and THE BANK OF NEW YORK, a New York banking corporation,
successor to Fleet National Bank (formerly known as The Connecticut National
Bank), as Trustee (the "Trustee') under the Indenture of Mortgage and Deed of
Trust, dated as of July 1, 1989, executed and delivered by the Company (herein
called the "Original Indenture"; the Original Indenture and any and all
indentures and instruments supplemental thereto, including, without limitation,
this Seventh Supplemental Indenture, being herein called the "Indenture");




WHEREAS, pursuant to Sections 13.01(C), 13.01(G), 3.03 and Article Five of the
Original Indenture, the Company desires to provide for the issuance under the
Indenture of a new series of Bonds, which Bonds will be secured by and entitled
to the benefits of the Indenture, and to add to its covenants and agreements
contained in the Original Indenture certain other covenants and agreements; and




WHEREAS, all acts and things necessary to make this Seventh Supplemental
Indenture a valid, binding and legal instrument have been performed, and the
issuance of the new series of Bonds, subject to the terms of the Original
Indenture, has been duly authorized by the Board of Directors of the Company and
approved by the Connecticut Department of Public Utility Control, and the
Company has requested and hereby requests the Trustee to enter into and join the
Company in the execution and delivery of this Seventh Supplemental Indenture;




NOW, THEREFORE, THIS SEVENTH SUPPLEMENTAL INDENTURE WITNESSETH, that, to secure
the payment of the principal of (and premium, if any) and interest on the
Outstanding Secured Bonds, including the new series of Bonds hereunder issued,
and the performance of the covenants therein and herein contained and to declare
the terms and conditions on which all such Outstanding Secured Bonds are
secured, and in consideration of the premises and of the purchase of the Bonds
by the Holders thereof, the Company by these presents does grant, bargain, sell,
alien, remise, release, convey, assign, transfer, mortgage, hypothecate, pledge,
set over and. confirm to the Trustee, all property, rights, privileges and
franchises of the Company of every kind and description, real, personal or
mixed, tangible and intangible, whether now owned or hereafter acquired by the
Company, wherever located, and grants a security interest therein for the
purposes herein expressed, except any Excepted Property which is expressly
excepted from the lien hereof in the Original Indenture, and including, without
limitation, all and singular the following:




All property, rights, privileges and franchises particularly described in the
Original Indenture, and any and all indentures and instruments supplemental
thereto, including, without limitation, the

First Supplemental Indenture dated as of April 1, 1992, the Second Supplemental
Indenture dated as of December 1, 1992, the Third Supplemental Indenture dated
as of June 1, 1995, the Fourth Supplemental Indenture dated as of April 1, 1997,
the Fifth Supplemental Indenture dated as of January 1, 1999, the Sixth
Supplemental Indenture dated as of January 1, 2004, and in addition, all the
property, rights, privileges and franchises particularly described in Schedule A
annexed to this Seventh Supplemental Indenture, which are hereby made a part of,
and deemed to be described herein, as fully as if set forth herein at length.




TO HAVE AND TO HOLD all said property, rights, privileges and franchises of
every kind and description, real, personal or mixed, hereby and hereafter (by
supplemental indenture or otherwise) granted, bargained, sold, aliened, remised,
released, conveyed, assigned, transferred, mortgaged, hypothecated, pledged, set
over or confirmed as aforesaid, or intended, agreed or covenanted so to be,
together with all the appurtenances thereto appertaining (said properties,
rights, privileges and franchises, including any cash and securities hereafter
deposited or required to be deposited with the Trustee (other than any such cash
which is specifically stated herein not to be deemed part of the Trust Estate),
being herein collectively called "Trust Estate") unto the Trustee and its
successors and assigns forever.




SUBJECT, HOWEVER, to Permitted Encumbrances (as defined in Section 1.01 of the
Original Indenture).




BUT IN TRUST, NEVERTHELESS, for the proportionate and equal benefit and security
of the Holders from time to time of all the Outstanding Secured Bonds without
any preference or priority of any such Bond over any other such Bond.




UPON CONDITION that, until the happening of an Event of Default (as defined in
Section 1.01 of the Original Indenture) and subject to the provisions of Article
Six of the Original Indenture, the Company shall be permitted to possess and use
the Trust Estate, except cash, securities and other personal property deposited
and pledged, or required to be deposited and pledged, with the Trustee, and to
receive and use the rents, issues, profits, revenues and other income of the
Trust Estate.




AND IT IS HEREBY DECLARED that in order to set forth the terms and provisions of
the new series of Bonds and in consideration of the premises and of the purchase
and acceptance of such Bonds by the holders thereof, and in consideration of the
sum of One Dollar ($1.00) to it duly paid by the Trustee, and of other good and
valuable consideration, the receipt whereof is hereby acknowledged, and for the
purpose of securing the faithful performance and observance of all the covenants
and conditions of the Indenture, the Company hereby covenants and agrees with
the Trustee and provides as follows:





--------------------------------------------------------------------------------

ARTICLE I
DEFINITIONS AND RULES OF CONSTRUCTION







Section 1.01   Terms from the Original Indenture. All defined terms used in this
Seventh Supplemental Indenture and not otherwise defined herein shall have the
respective meanings ascribed to them in the Original Indenture.




Section 1.02.  References are to Seventh Supplemental Indenture. Unless the
context otherwise requires, all references herein to "Articles, " "Sections" and
other subdivisions are to the designated Articles, Sections and other
subdivisions of this Seventh Supplemental Indenture, and the words "herein, "
"hereof, " "hereby, " "hereunder" and words of similar import refer to this
Seventh Supplemental Indenture as a whole and not to any particular Article,
Section or other subdivision hereof or to the Original Indenture.







ARTICLE II
SERIES H BONDS







Section 2.01   Specific Title, Terms and Forms. There is hereby created and
shall be outstanding under and secured by the Indenture a series of Bonds
entitled "First Mortgage Bonds, 5.26% Series H, Due 2019" (herein called the
"Series H Bonds"), limited in aggregate principal, amount at any one time
outstanding to Fifty Million Dollars ($50,000,000). The form of the Series H
Bonds shall be substantially as set forth in Exhibit A hereto with such
insertions, omissions, substitutions and variations as may be determined by the
officers executing the same as evidenced by their execution thereof.




The Series H Bonds shall be issued as fully registered Bonds in denominations of
$1,000,000 or any amount in excess thereof which is an integral multiple of
$250,000 (except as may be necessary to reflect any principal amount not evenly
divisible by $250,000 remaining after any partial redemption), or in such other
denominations as the Trustee may approve. The Series H Bonds shall be numbered
H-1 and consecutively upwards, or in any other manner deemed appropriate by the
Trustee. The Series H Bonds shall mature on November 1, 2019 and shall bear
interest from the date of issuance thereof (or from the most recent Interest
Payment Date to which interest has been paid or duly provided for) at the rate
of five and twenty-six hundredths percent (5.26%) per annum (computed on the
basis of a 360-day year of twelve 30-day months).




Interest Payment Dates for the Series H Bonds shall be (i) May 1 and November 1
of each year, commencing May 1, 2005, and (ii) at the Stated Maturity of the
principal.




Notwithstanding the otherwise applicable provisions of the Indenture, the
principal and the Redemption Price of, and interest on, the Series H Bonds shall
be payable by Federal funds bank wire transfer of immediately available funds so
long as required by Section 5.1 of the Bond Purchase Agreements, each dated
November 15, 2004, between the Company and the initial purchasers of the Series
H Bonds (the "Bond Purchase Agreements") or, in the event Section 5.1 shall no
longer be applicable, at the office or agency of the Company in New York, New
York, in such coin or currency of the United States of America as at the time of
payment is legal tender for public or private debts.

The Regular Record Date referred to in Section 3.09 of the Original Indenture
for the payment of the interest on the Series H Bonds payable, and punctually
paid or duly provided for, on any Interest Payment Date shall be the 15th day
(whether or not a business day) of the calendar month next preceding such
Interest Payment Date.




Section 2.02  No Sinking Fund; No Mandatory Scheduled Redemption Prior to Final
Maturity. The Series H Bonds shall not be subject to any sinking fund or
mandatory scheduled redemption prior to final maturity.

Section 2.03  Optional Redemption. The Series H Bonds shall be redeemable at the
option of the Company in whole at any time or in part from time to time prior to
their Stated Maturity, at a redemption price equal to the principal amount of
the Series H Bonds being prepaid plus accrued interest thereon to the date of
such redemption together with a premium equal to the then applicable Make-Whole
Amount.

The Company will give notice of any optional redemption of the Series H Bonds
pursuant to this Section 2.03 to each Holder thereof not less than 30 days nor
more than 60 days before the date fixed for such optional redemption, specifying
(a) such date, (b) the principal amount of the Holder's Bond to be redeemed on
such date, (c) that a premium may be payable, (d) the estimated premium,
calculated as of the day such notice is given, and (e) the accrued interest
applicable to the redemption. Such notice of redemption shall also certify all
facts, if any, which are conditions precedent to any such redemption. Notice of
redemption having been so given, the aggregate principal amount of the Series H
Bonds specified in such notice, together with accrued interest thereon, and the
premium, if any, payable with respect thereto shall become due and payable on
the redemption date specified in such notice. Two business days prior to the
redemption date specified in such notice of optional redemption, the Company
shall provide the Trustee and each Holder of a Bond written notice of whether or
not any premium is. payable in connection with such redemption, the premium, if
any, calculated as of the second business day prior to the redemption date, and
a reasonably detailed computation of the Make-Whole Amount. The Trustee shall be
under no duty to inquire into, may conclusively presume the correctness of, and
shall be fully protected in acting upon the Company's calculation of any
Make-Whole Amount.




For purposes of this Section 2.03, the term "Make-Whole Amount" shall mean in
connection with any optional redemption of the Series H Bonds the excess, if
any, of (a) the aggregate present value as of the date of such redemption of
each dollar of principal amount of Series H Bonds being redeemed and the amount
of interest (exclusive of interest accrued to the date of redemption) that would
have been payable in respect of such dollar if such redemption had not been
made, determined by discounting such amounts at the Reinvestment Rate from the
respective dates on which they would have been payable, over (b) 100% of the
principal amount of the outstanding Series H Bonds being redeemed.




The "Reinvestment Rate" means (1) the sum of .50% plus the yield reported on
page "USD" of the Bloomberg Treasury/Money Market Monitor Screen (or, if not
available, any other nationally recognized trading screen reporting on-line
intraday trading in United States government securities) at 12:00 noon (New York
time) on such date for United States government securities having a maturity
rounded to the nearest month corresponding to the remaining Weighted Average
Life to Maturity of the principal being redeemed, prepaid or paid or (2) in the
event that no such nationally recognized trading screen reporting on-line
intraday trading in United States government Securities is available,
Reinvestment Rate means .50 plus the arithmetic mean of the yields under the
respective headings "This Week" and "Last Week" published in the Statistical
Release under the caption "Treasury Constant Maturities" for the maturity
(rounded to the nearest month) corresponding to the Weighted Average Life to
Maturity of the principal being redeemed. If no maturity exactly corresponds to
such Weighted Average Life to Maturity, yields for the two published maturities
most closely corresponding to such Weighted Average Life to Maturity shall be
calculated pursuant to the immediately preceding sentence, and the Reinvestment
Rate shall be interpolated or extrapolated from such yields on a straight-line
basis, rounding in each of such relevant periods to the nearest month. For
purposes of calculating the Reinvestment Rate, the most recent Statistical
Release published prior to the date of determination of the Make­-Whole Amount
shall be used.




For purposes of this Section 2.03, "Weighted Average Life to Maturity" of the
principal amount of the Series H Bonds being redeemed shall mean, as of the time
of any determination thereof, the number of years obtained by dividing the then
Remaining Dollar-Years of such principal by the aggregate amount of such
principal. The term "Remaining Dollar-Years" of such principal shall mean the
amount obtained by multiplying the amount of principal that would have become
due at the Stated Maturity of the Series H Bonds if such redemption had not been
made by the number of years (calculated to the nearest one-twelfth) which will
elapse between the date of determination and the Stated Maturity of the Series H
Bonds.




As used in this Section 2.03, "Statistical Release" shall mean the then most
recently published statistical release designated "H.15(519)" or any successor
publication which is published weekly by the Federal Reserve System and which
establishes yields on actively traded United States government securities
adjusted to constant maturities or, if such statistical release is not published
at the time of any determination hereunder, then such other reasonably
comparable index which shall be designated by the holders of 66­ 2/3 % in
aggregate principal amount of the outstanding Series H Bonds.

The principal amount, if any, of the Series H Bonds to be redeemed pursuant to
this Section 2.03 shall be selected on a pro rata basis from all Series H Bonds
Outstanding on the Redemption Date.

The Series H Bonds shall not be redeemable at the option of the Company prior to
their Stated Maturity other than as provided in this Section 2.03.

Section 2.04.  Place of Payment. The principal and the Redemption price of, and
the premium, if any, and the interest on, the Series H Bonds shall be payable at
the principal corporate trust office of The Bank of New York, in New York, New
York.




Section 2.05.  Exchangeability. Subject to Section 3.07 of the Original
Indenture, all Series H Bonds shall be fully interchangeable, and, upon
surrender at the office or agency of *the Company in a Place of Payment
therefor, shall be exchangeable for other Series H Bonds of a different
authorized denomination or denominations, as requested by the Holder
surrendering the same. The Company will execute, and the Trustee shall
authenticate and deliver, Series H Bonds whenever the same are required for any
such exchange.

Section 2.06.  Bond Purchase Agreements. Reference is made to Sections 5 and 7
of the Bond Purchase Agreements for certain provisions governing the rights and
obligations of the Company, the Trustee and the Holders of the Series H Bonds.
Such provisions are deemed to be incorporated in this Article II by reference as
if set forth herein at length.

Section 2.07.  Restrictions on Transfer. All Series H Bonds originally issued
hereunder shall bear the following legend:

THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE "1933 ACT"). THE HOLDER HEREOF, BY PURCHASING THIS SECURITY, AGREES
FOR THE BENEFIT OF YANKEE GAS SERVICES COMPANY (THE "COMPANY") AND PRIOR HOLDERS
THAT THIS SECURITY MAY BE OFFERED, RESOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY
(1) TO THE COMPANY (UPON REDEMPTION THEREOF OR OTHERWISE), (2) SO LONG AS THIS
SECURITY IS ELIGIBLE FOR RESALE PURSUANT TO RULE 144A, TO A PERSON WHO THE
SELLER REASONABLY BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER, WITHIN THE
MEANING OF RULE 144A UNDER THE 1933 ACT, IN A TRANSACTION MEETING. THE
REQUIREMENTS OF RULE 144A, (3) IN AN OFFSHORE TRANSACTION IN ACCORDANCE WITH
REGULATION S UNDER THE 1933 ACT, (4) PURSUANT TO AN EXEMPTION FROM REGISTRATION
IN ACCORDANCE WITH RULE 144 (IF AVAILABLE) UNDER THE 1933 ACT, (5) IN RELIANCE
ON ANOTHER EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE 1933 ACT, SUBJECT
TO THE RECEIPT BY THE COMPANY OF AN OPINION OF COUNSEL TO THE EFFECT THAT SUCH
TRANSFER IS EXEMPT FROM THE REGISTRATION REQUIREMENTS OF THE 1933 ACT OR (6)
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE 1933 ACT, SUBJECT (IN
THE CASE OF CLAUSES (2), (3), (4) AND (5)) TO THE RECEIPT BY THE COMPANY OF A
CERTIFICATION OF THE TRANSFEROR (WHICH, IN THE CASE OF CLAUSE (4), MAY BE A COPY
OF FORM 144 AS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION) TO THE EFFECT
THAT SUCH TRANSFER IS IN COMPLIANCE WITH THE 1933 ACT, AND IN EACH CASE IN
ACCORDANCE WITH ANY APPLICABLE SECURITIES LAWS OF ANY JURISDICTION OF THE UNITED
STATES. THE HOLDER OF THIS SECURITY WILL, AND EACH SUBSEQUENT HOLDER IS REQUIRED
TO, NOTIFY ANY PURCHASER OF THIS SECURITY FROM IT OF THE RESALE RESTRICTIONS
REFERRED TO HEREIN.




All Series H Bonds issued upon transfer or exchange thereof shall bear such
legend unless the Company shall have delivered to the Trustee an Opinion of
Counsel which states that the Series H Bonds may be issued without such legend.
All Series H Bonds issued upon transfer or exchange of a Series H Bond or Bonds
which do not bear such legend shall be issued without such legend. The Company
may from time to time modify the foregoing restrictions on resale and other
transfers, without the consent of but upon notice to the Holders, in order to
reflect any amendment to Rule 144A under the Securities Act of 1933 or change in
the interpretation thereof or practices thereunder.




Section 2.08   Authentication and Delivery. Upon the execution of this Seventh
Supplemental Indenture, the Series H Bonds shall be executed by the Company and
delivered to the Trustee for authentication, and thereupon the same shall be
authenticated and delivered by the Trustee pursuant to and upon Company Request.




Section 2.09.  Default. Pursuant to the Original Indenture (and notwithstanding
any provision of Section 9.22 thereof to the contrary), for purposes of
determining whether an Event of Default exists with respect to the Series H
Bonds, any default in payment (whether due as a scheduled installment of
principal or interest, or at original maturity or earlier redemption or
acceleration, or otherwise) with respect to Bonds of any other series which
constitutes an Event of Default with respect to the Bonds of such series shall
also constitute an Event of Default with respect to the Series  H Bonds.




ARTICLE III
MISCELLANEOUS PROVISIONS




Section 3.01.  Effectiveness and Ratification of Indenture. The provisions of
this Seventh Supplemental Indenture shall be effective from and after the
execution hereof; and the Indenture, as hereby supplemented, shall remain in
full force and effect.

Section 3.02.  Titles. The titles of the several Articles and Sections of this
Seventh Supplemental Indenture shall not be deemed to be any part thereof, are
inserted for convenience only and shall not affect any interpretation hereof.

Section 3.03.  Acceptance of Trust; Not Responsible for Recitals; Etc. The
Trustee hereby accepts the trusts herein declared, provided, created or
supplemented and agrees  to perform the same upon the terms and conditions
herein and in the Original Indenture,  as heretofore supplemented, set forth and
upon the following terms and conditions:




The Trustee shall not be responsible in any manner whatsoever for or in respect
of the validity or sufficiency of this Seventh Supplemental Indenture or for or
in respect of the recitals contained herein, all of which recitals are made by
the Company solely.. In general, each and every term and condition contained in
Article Ten of the Original Indenture shall apply to and form part of this
Seventh Supplemental Indenture with the same force and effect as if the same
were herein set forth in full with such omissions, variations and insertions, if
any, as may be appropriate to make the same conform to the provisions of this
Seventh Supplemental Indenture.




Section 3.04.  Successors and Assigns. All covenants, provisions, stipulations
and agreements in this Seventh Supplemental Indenture contained are and shall be
for the sole and exclusive benefit of the parties hereto, their successors and
assigns, and (subject to the provisions of the Bond Purchase Agreements) of the
Holders and registered owners from time to time of the Bonds issued and
outstanding under and secured by the Indenture (except that the provisions of
Article II hereof are and shall be for the sole and exclusive benefit of the
Holders of the Series H Bonds).

Section 3.05.  Counterparts. This Seventh Supplemental Indenture may be executed
in any number of counterparts, each of which so executed shall be deemed to be
an original, and all such counterparts shall together constitute but one and the
same instrument.




Section 3.06.  Governing Law. The laws of the State of Connecticut shall govern
this Seventh Supplemental Indenture and the Series H Bonds, except to the extent
that the validity or perfection of the lien of the Indenture, or remedies
thereunder, are governed by the laws of a jurisdiction other than the State of
Connecticut.

[THIS SPACE INTENTIONALLY LEFT BLANK]

IN WITNESS WHEREOF, the parties hereto have caused this Seventh Supplemental
Indenture to be duly executed, sealed and attested as of the day and year first
above written.




 

YANKEE GAS SERVICES COMPANY

    

By /s/

Randy A. Shoop

Name:

Randy A. Shoop

Title:

Assistant Treasurer




Attest:




/s/ O. Kay Comendul

Name: O. K. Comendul

Title: Assistant Secretary




Executed, sealed and delivered by

  YANKEE GAS SERVICES COMPANY

  in the presence of:




/s/ Jane Seidl




/s/ Eileen R. Kearney




 

THE BANK OF NEW YORK, as Trustee

    

By /s/

Geovanni Barris

Name:

Geovanni Barris

Title:

Vice President

Attest:




/s/ Ming Ryan




Executed, sealed and delivered by




THE BANK OF NEW YORK, as Trustee,

in the presence of:




/s/

Michael Pitfick

/s/

Remo Reale





--------------------------------------------------------------------------------




STATE OF CONNECTICUT

)

                                                           )  ss.: Berlin

COUNTY OF HARTFORD

)




On this 8th day of November, 2004, before me, Lisa Barlow, the undersigned
officer, personally appeared Randy A. Shoop and O. Kay Comendul, who
acknowledged themselves to be the Assistant Treasurer and Assistant Secretary,
respectively, of Yankee Gas Services Company, a Connecticut corporation, and
that they, as such officers, being authorized so to do, executed the foregoing
instrument for the purpose therein contained, by signing the name of the
corporation by themselves as such officers, and as their free act and deed.




IN WITNESS WHEREOF, I hereunto set my hand and official seal.




 

/s/ Lisa Barlow

Notary Public

My commission expires: March 31, 2006

  




(SEAL)




STATE OF NEW YORK

)

ss.:

COUNTY OF NEW YORK

)




On this 8th  day of November, 2004, before me, William Cassels, the undersigned
officer, personally appeared Geovanni Barris and Ming Ryan, who acknowledged
themselves to be and  Vice President and Vice President, respectively, of The
Bank of New York, a New York banking corporation, and that they, as such
officers, being authorized so to do, executed the foregoing instrument for the
purposes therein contained, by signing the name of the association by themselves
as such officers, and as their free act and deed.




IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

/s/

William Cassels

Notary Public State of New York

No. 01CA5027729

Qualified in Bronx County

Commission Expires May 18, 2006

  








--------------------------------------------------------------------------------

SCHEDULE A




ALL THE PROPERTY, RIGHT, PRIVILEGES AND FRANCHISES AS SET FORTH IN THE FOLLOWING
DESCRIPTIONS.





--------------------------------------------------------------------------------

Yankee Gas Fee Acquisitions (1999-2003)

Town Name

Grantor

DEED Date

Volume

Page

Berlin

D. Urlage

8/14/02

477

567

  

1

  




The following described property located in the Town of Berlin,. County of
Hartford, State of Connecticut shown and designated as Lot No. 15-P on a certain
map or plan entitled:




"RESUBDIVISION PLAN HERITAGE ESTATES, To Be Developed By JCT DEVELOPMENT CORP.,
Property Known As Lot 15-Q & Portion Lot 15-K HERITAGE DRIVE BERLIN,
CONNECTICUT" Scale 1"= 40' Date DEC. 28, 1988 Sheet 1 of 4, which map is on file
in the Berlin Town Clerk's Office as Map No. 23893.




Said premises are conveyed subject to building, building line and zoning
restrictions of the Town of Berlin and to the second installment of taxes on the
List of October 1,. 2001, which are not yet due and payable.







Said premises are also subject to:




1.

Notes and legends on Map No. 23893 entitled "Resubdivision Plan Heritage Estates
to Be Developed by JCT Development Corp. Property Known As Lot 15-Q & Portion or
Lot 15-K Heritage Drive Berlin, Connecticut Scale 1"=40' Date Dec. 29, 1988
prepared by MBA Engineering" which map is on file in the office of the Berlin
Town Clerk;




2.

Declaration of Restrictions and Covenants by Helen Tricka, dated and recorded
November 1, 1990 in Volume 209, Page 698;




3.

Notice of the Town of Berlin Health Department dated August 8, 1997 and recorded
September 8, 1997 in Volume 396, Page 907;




4.

Electric Distribution Easement, Helen Tricka to The Connecticut Light & Power
Company dated January 27, 1989 and recorded March 22, 1989 in Volume 291, Page
545. (Maps 2341 & 2342);


5.

Right of Way Easement, Carl Tricka and Helen Tricka to Algonquin Gas
Transmission Company dated October 24, 1951 and recorded November 8, 1951 in
Volume 103, Page 164.




NOTE: This is a corrected copy of the sheet entitled "Yankee Gas Fee
Acquisitions (1999-2003)" included in Schedule A to the Sixth Supplemental
Indenture.





--------------------------------------------------------------------------------




         Yankee Gas Non-Distribution Easements (1999-2003)




Town Name




Grantor

Date Esmt 

Recorded 




Volume 




Page 

Southington

A. Orciso

9/18/02 

855 

802 

Southington

J. Pardo

7/19/02 

847 

442 

Southington

D. Nichols

9/11/02 

854 

830 

Southington

Cath Cem Assoc.

9/23/02 

856 

224 

Southington

Town of

8/16/02 

851 

74 

Southington

YMCA

9/20/02 

856 

24 

Southington

D. Myjack

8/29/02 

852 

1015 

Kensington

L. DeVivo

8/23/02 

478 

158 

Kensington

R. Rampone

9/11/02 

479 

363 

Kensington

K. McHale

9/11/02 

479 

359 

Kensington

T. Hrubiec

9/19/02 

479 

770 

Kensington

B. Malloy

9/5/02 

478 

1001 

Kensington

R. Burkhart

9/5/02 

478 

998 

Kensington

J. Inturri

8/21/02 

478 

76 

Kensington

D. Roche

8/7/02 

477 

139 

Kensington

J. Roche

8/21/02 

478 

79 

Kensington

R. Solek

8/14/02 

477 

484 

Kensington

J. Russo

9/17/02 

479 

767 

Kensington

R. DeMaria

8/8/02 

477 

148 

Kensington

H. Tricka (Est)

9/3/02 

478 

915 

Kensington

H. Tricka (Est)

9/3/02 

478 

920 

Kensington

City of Meriden

8/15/02 

477 

619 

Kensington

D. Cross

8/13/02 

477 

371 

Kensington

St of Conn

10/17/02 

482 

405 

Kensington

K. Carangelo/D.Szymaszek

8/21/02 

478 

364 

Kensington

S. Hushak

8/15/02 

477 

664 




NOTE: This is a corrected copy of the sheet entitled "Yankee Gas
Non-Distribution Easements (1999-2003)" included in Schedule A to the Sixth
Supplemental Indenture.





--------------------------------------------------------------------------------

Yankee Distribution Easements

(1/1/2004 - 10/31/2004)




Town

Grantor

Instrument Date 

Volume 

Date 

SOUTH WINDSOR

EVERGREEN WALK LLC

06/30/04 

1636 

274 

SOUTH WINDSOR

EVERGREEN WALK, LLC

05/27/04 

1617 

273 

CHESHIRE

DIVERSIFIED COOK HILL, LLC

09/09/04 

1898 

2 

ENFIELD

DENIS J. LESSARD ET AL

08/22/04 

1913 

135 

WINDSOR LOCKS

NORTH GROUP DEVELOPMENT, LLC ET AL

07/29/04 

325 

647 

EAST WINDSOR

MYERS NURSERY, INC.

03/09/04 

268 

497 

NORWALK

RMS-ISAAC STREET, LLC

03/30/04 

5383 

223 

MIDDLETOWN

MEDICAL DEVELOPMENT ASSOCIATES, LLC

01/30/04 

1430 

990 

PUTNAM

HERITAGE PINE CONDOMINIUM ASSOCIATION, INC

01/10/04 

464 

261 

PLAINFIELD

NAPLES HOLDING CORP.

04/01/03 

309 

1231 

SUFFIELD

KRYSTAL WOODS DEVELOPERS, LLC

09/02/04 

373 

1132 

ELLINGTON

ELLINGTON COMMONS ASSOCIATES

08/12/04 

339 

903 








--------------------------------------------------------------------------------

YANKEE GAS LEASEHOLD INTEREST -- ANSONIA




Lease from Tice Brothers. LLC to Yankee Gas Services Company dated as of October
1, 2001. Notice of Lease recorded in Volume 352, Page 1042 of the Ansonia Land
Records.




Description of leased premises:




All that certain piece or parcel of land together with the building and
improvements thereon containing 22,393 square feet, known as 488 Main Street and
located at the corner of Chestnut and Main Streets, Ansonia, CT, which parcel is
more particularly shown on a certain unrecorded map entitled "SITE PLAN 88 Main
Street & I Chestnut Street Ansonia, Connecticut prepared for Ansonia Tice
Properties, LLC date: April 10, 2001 scale l "=20" "prepared by Louis
Associates, 260 Main Street, Monroe, CT.




Said premises are subject to:




I .

Such matters and notes as are shown on a map entitled "LOT LINE REVISION PLAN OF
PROPERTY LOCATED AT 420-488 MAIN STREET AND I CHESTNUT STREET ANSONIA
CONNECTICUT PREPARED FOR TICE BROTHERS, LLC DATE OCT. 18, 2001 [revised through
11-16-01) SCALE 1 "=30'," prepared by Lewis Associates Land Surveying and Civil
Engineering, on file as Map 14/49 of the Ansonia Land Records.




2.

Encumbrances listed in the Warranty Deed from Myron E. Yudkin to Tice Brothers,
LLC dated April 20. 2001 and recorded in Volume 344, Page 134 of the Ansonia
Land Records.




3.

Unrecorded License Easement Agreement with the City of Ansonia.




4.

Possible effect of oil storage tanks are shown on a map entitled "MAP PREPARED
FOR MYRON YUDKIN ANSONIA, CONNECTICUT SCALE 1"=40' NOVEMBER 5, 1990 REV TO
JANUARY 16,1991."




5.

Open-End Mortgage Deed and Security Agreements in the amount of $750,000 and
$250,000 from Ansonia Tice Properties, LLC and Tice Brothers, LLC to Naugatuck
Valley Savings and Loan Association, Inc. dated December 5, 2001 and recorded
in, respectively, Volume 354, Page 712 and Volume 354, Page 738 of the Ansonia
Land Records. (Note: Yankee Gas Services Company received a Nondisturbance
Agreement.)








--------------------------------------------------------------------------------

YANKEE GAS LEASEHOLD INTEREST -- WATERFORD

Lease Agreement between Parkway South LLC and Yankee Gas Services Company dated
May 3, 1999.

Description of leased premises:

A certain portion of the land known as 179 Cross Road, Waterford, Connecticut
comprising 1.18 Ac. +/-.

Said premises are subject to:




1.

Sanitary sewer easement recorded in Volume 380, Page 579 of the Waterford Land
Records.




2.

Pole line easement recorded in Volume 116, Page 395 of the Waterford Land
Records.




3.

Drainage rights recorded in Volume 114, Page 588 of the Waterford Land Records.




NOTES:




1.

Special Permit to allow the sales, service and repair of power tools, etc.
recorded December 15, 1987 in Volume 336, Page 733 of the Waterford Land
Records.




2.

Variance regarding variable landscaped buffer strip dated April 12, 1984 and
recorded in Volume 281, Page 517 of the Waterford Land Records.




YANKEE GAS LEASEHOLD INTEREST -- DANBURY




Lease Agreement between Yankee Gas Services Company and Philip Edelstein
(Manager of PHICAJI, LLC, record owner) dated January 20, 2000.




Description of leased premises:




The property, together with all buildings, structures and improvements situated
there upon, located in the City of Danbury, Connecticut and commonly known as 24
Finance Drive. Said leased premises consisting of approximately 3.006 acres of
land with a building containing +I- 10,000 rentable square feet as more
particularly shown on the map entitled "MAP PEPARED FOR D. WATSON, P.E.,
CONNECTICUT LICENSE #2106" dated June 7, 1972 and filed on the Danbury, CT land
records as Map No. 9115.




Said premises are subject to:




1.

Riparian rights in and to the Still River.




2.

Twenty-foot drainage easement shown on Map No. 5106.




3.

Notes, conditions, facts, and easements shown on Maps Nos. 4660, 8456, 8741 and
9115.

4.

Easement and right to erect, locate and maintain poles, wires, crossarms, and
other usual fixtures and appurtenances for electric transmission, from The
Industrial Land Corp. to The Housatonic Public Service Company, dated April 6,
1955 and recorded May 17, 1955 in Volume 297, Page 10 of the Danbury Land
Records.




5.

Electric Distribution Easement from The Industrial Land Corporation to The
Connecticut Light and Power Company, dated January 11, 1963 and recorded January
23, 1963 in Volume 386, Page 339 of the Danbury Land Records.




6.

Gas Distribution Easement from The Industrial Land Corporation to The
Connecticut Light and Power Company, dated April 2, 1963 and recorded November
6, 1963 in Volume 397, Page 109 of the Danbury Land Records.




7.

Obligation to maintain Augusta Drive and Augusta Drive Extension, as set forth
in a Warranty 'Deed from The Industrial Land Corporation to Seymour R. Powers,
dated February 15, 1968 and recorded February 26, 1968 in Volume 458, Page 175
of the Danbury Land Records; as modified by documents recorded in Volume 493,
Page 292, Volume 682, Page 567, Volume 727, Page 797, and Volume 765, Page 40,
all of the Danbury Land Records.




8.

Sewer Easement from Seymour R. Powers and The Industrial Land Corporation to the
City of Danbury, dated February 16, 1972 and recorded March 13, 1972 in Volume
512, Page 292 of the Danbury Land Records (Map No. 4995).




9.

Annual maintenance charge for Augusta Drive and Finance Drive Extension as set
forth in a Warranty Deed from Stephen L. Griss, Carole J. Kolsky, Trustees,
Melvyn J. Powers and Union Trust Company, Trustees, and Mary P. Powers; to Fred
L. Baker, Trustee, dated July 21, 1988 and recorded August 3, 1988 in Volume
893, Page 627 of the Danbury Land Records.




10.

Sewer Easement for installation and maintenance of sewer lines from Philip
Edelstein to the City of Danbury, dated August 29, 1989 and recorded March 19,
1990 in Volume 947, Page 653 of the Danbury Land Records (Map No. 9115).





--------------------------------------------------------------------------------

EXHIBIT A

[FORM OF FIRST MORTGAGE BOND, 5.26% SERIES H, DUE 2019

FORM OF LEGEND]

THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE "1933 ACT"). THE HOLDER HEREOF, BY PURCHASING THIS SECURITY, AGREES
FOR THE BENEFIT OF YANKEE GAS SERVICES COMPANY (THE "COMPANY") AND PRIOR HOLDERS
THAT THIS SECURITY MAY BE OFFERED, RESOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY
(1) TO THE COMPANY (UPON REDEMPTION THEREOF OR OTHERWISE), (2) SO LONG AS THIS
SECURITY IS ELIGIBLE FOR RESALE PURSUANT TO RULE 144A, TO A PERSON WHO THE
SELLER REASONABLY BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER, WITHIN THE
MEANING OF RULE 144A UNDER THE 1933 ACT, IN A TRANSACTION MEETING THE
REQUIREMENTS OF RULE 144A, (3) IN AN OFFSHORE TRANSACTION IN ACCORDANCE WITH
REGULATION S UNDER THE 1933 ACT, (4) PURSUANT TO AN EXEMPTION FROM REGISTRATION
IN ACCORDANCE WITH RULE 144 (IF AVAILABLE) UNDER THE 1933 ACT, (5) IN RELIANCE
ON ANOTHER EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE 1933 ACT, SUBJECT
TO THE RECEIPT BY THE COMPANY OF AN OPINION OF COUNSEL TO THE EFFECT THAT SUCH
TRANSFER IS IN COMPLIANCE WITH THE 1933 ACT OR (6) PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE 1933 ACT, SUBJECT (IN THE CASE OF CLAUSES (2),
(3), (4) AND (5)) TO THE RECEIPT BY THE COMPANY OF A CERTIFICATION OF THE
TRANSFEROR (WHICH, IN THE CASE OF CLAUSE (4), MAY BE A COPY OF FORM 144 AS FILED
WITH THE SECURITIES AND EXCHANGE COMMISSION) TO THE EFFECT THAT SUCH TRANSFER IS
EXEMPT FROM THE REGISTRATION REQUIREMENTS OF THE 1933 ACT, AND IN EACH CASE IN
ACCORDANCE WITH ANY APPLICABLE SECURITIES LAWS OF ANY JURISDICTION OF THE UNITED
STATES. THE HOLDER OF THIS SECURITY WILL, AND EACH SUBSEQUENT HOLDER IS REQUIRED
TO, NOTIFY ANY PURCHASER OF THIS SECURITY FROM IT OF THE RESALE RESTRICTIONS
REFERRED TO HEREIN.





--------------------------------------------------------------------------------

Yankee Gas Services Company

First Mortgage Bonds,

5.26 % Series H, Due 2019




CUSIP Number




No. H -

Principal Amount: $




Stated Maturity of Principal: January 1, 2019 Applicable Rate: 5.26




Interest Payment Dates: May 1 and November 1, commencing May 1, 2005 and at the

    Stated Maturity of the principal

Yankee Gas Services Company, a specially chartered Connecticut corporation
(hereinafter called the "Company", which term includes any successor corporation
under the Indenture hereinafter referred to), for value received, hereby
promises to pay to [], or registered assigns, at the Stated Maturity set forth
above, the Principal Amount set forth above (or so much thereof as shall not
have been paid upon prior redemption) and to pay interest (computed on the basis
of a 360-day year of twelve 30-day months) thereon from the date of issuance
hereof or from the most recent Interest Payment Date to which interest has been
paid or duly provided for, on each Interest Payment Date set forth above in each
year at the Applicable Rate set forth above. The interest so payable, and
punctually paid or duly provided for, on any Interest Payment Date will, as
provided in said Indenture, be paid to the Person in whose name this Bond (or
one or more Predecessor Bonds, as defined in said Indenture) is registered at
the close of business on the Regular Record Date for such interest, which shall
be the 15th day (whether or not a business day) of the calendar month next
preceding such Interest Payment Date. Any such interest not so punctually paid
or duly provided for shall be paid to the Person in whose name this Bond is
registered on the business day immediately preceding the date of such payment.
If all or any portion of the principal of, or the premium (if any) or interest
on, this Bond shall not be paid when due, the amount not so paid shall bear
interest at the lesser of (x) the highest rate allowed by applicable law or (y)
the greater of (i) the Prime Rate (as defined in the Bond Purchase Agreements)
or (ii) 6.26% (the Applicable Rate plus 1 % per annum).




The principal and the Redemption Price of, and the interest on, this Bond shall
be payable at the principal corporate trust office of The Bank of New York, in
New York, New York. All such payments shall be made in such coin or currency of
the United States of America as at the time of payment is legal tender for
payment of public and private debts.




This Bond is one of a duly authorized issue of Bonds of the Company designated
as its "First Mortgage Bonds" (herein called the "Bonds"), issued and to be
issued in one or more series under, and all equally and ratably secured by, an
Indenture of Mortgage and Deed of Trust, dated as of July 1, 1989 (herein,
together with any indenture or instruments supplemental thereto, including the
First Supplemental Indenture dated as of April 1, 1992, the Second Supplemental
Indenture dated as of December 1, 1992, the Third Supplemental Indenture dated
as of June 1, 1995, the Fourth Supplemental Indenture dated as of April 1, 1997,
the Fifth Supplemental Indenture dated as of January 1, 1999, the Sixth
Supplemental Indenture dated as of January 1, 2004 and the Seventh Supplemental
Indenture dated as of November 1, 2004, called the "Indenture"), between the
Company and The Bank of New York, successor to Fleet National Bank (formerly
known as The Connecticut National Bank), as Trustee (herein called the
"Trustee," which term includes any successor Trustee under the Indenture).
Reference is hereby made to the Indenture for a description of the properties
thereby mortgaged, pledged and assigned, the nature and extent of the security,
the respective rights thereunder of the Holders of the Bonds, the Trustee and
the Company, and the terms upon which the Bonds are, and are to be,
authenticated and delivered. All capitalized terms used in this Bond which are
not defined herein shall have the respective meanings ascribed thereto in the
Indenture. Reference is also made to the Bond Purchase Agreements, as defined in
the Seventh Supplemental Indenture, for a further description of the respective
rights of the Holders of the Series H Bonds, the Company and the Trustee, and
the terms applicable to the Series H Bonds.

As provided in the Indenture, the Bonds are issuable in series which may vary as
in the Indenture provided or permitted. This Bond is one of the series specified
in its title.




The Bonds are not subject to any sinking fund or mandatory scheduled redemption
prior to final maturity.




As provided in the Indenture, at the option of the Company, the Series H Bonds
shall be redeemable in whole at any time or in part from time to time, prior to
their Stated Maturity, at a redemption price equal to the principal amount of
the Series H Bonds being prepaid plus accrued interest thereon to the date of
such redemption together with a premium equal to the then applicable Make-Whole
Amount.




The Company will give notice of any optional redemption of the Series H Bonds
pursuant to Section 2.03 of the Seventh Supplemental Indenture to each Holder
thereof not less than 30 days nor more than 60 days before the date fixed for
such optional redemption, specifying (a) such date, (b) the principal amount of
the Holder's Bond to be redeemed on such date, (c) that a premium may be
payable, (d) the estimated premium, calculated as of the day such notice is
given and (e) the accrued interest applicable to the redemption. Such notice of
redemption shall also certify all facts, if any, which are conditions precedent
to any such redemption. Notice of redemption having been so given, the aggregate
principal amount of the Series H Bonds specified in such notice, together with
accrued interest thereon, and the premium, if any, payable with respect thereto
shall become due and payable on the redemption date specified in such notice.
Two business days prior to the redemption date specified in such notice of
optional redemption, the Company shall provide the Trustee and each Holder of a
Bond written notice of whether or not any premium is payable in connection with
such redemption, the premium, if any, calculated as of the second business day
prior to the redemption date, and a reasonably detailed computation of the
Make-Whole Amount.




Bonds (or portions thereof) for whose redemption and payment provision is made
in accordance with the Indenture shall thereupon cease to be entitled to the
lien of the Indenture and shall cease to bear interest from and after the date
fixed for redemption (in each event, so long as the payment due on any such date
shall be made). The principal amount of the Series H Bonds to be redeemed upon
any optional redemption thereof shall be applied pro rata to all such Series H
Bonds Outstanding on the Redemption Date.




If an Event of Default, as defined in the Indenture, shall occur, the principal
of the Series H Bonds may become or be declared due and payable in the manner
and with the effect provided in the Indenture and the Bond Purchase Agreements.




The Indenture permits, with certain exceptions as therein provided, the
amendment thereof and the modification of the rights and obligations of the
Company and the rights of the Holders of the Bonds under the Indenture at any
time by the Company with the consent of the Holders of a majority in aggregate
principal amount of the Bonds of all series at the time Outstanding affected by
such modification. The Indenture also contains provisions permitting the Holders
of specified percentages in principal amount of Bonds at the time Outstanding on
behalf of the Holders of all the Bonds, to waive compliance by the Company with
certain provisions of the Indenture and certain past defaults under the
Indenture and their consequences. Any such consent or waiver agreed to as set
forth above by the Holder of this Bond shall be conclusive and binding upon such
Holder and upon all future Holders of this Bond and of any Bond issued upon the
transfer hereof or in exchange hereof or in lieu hereof, whether or not notation
of such consent or waiver is made upon this Bond.




No reference herein to the Indenture and no provision of this Bond or of the
Indenture shall alter or impair the obligation of the Company, which is absolute
and unconditional, to pay the principal of (and premium, if any) and interest on
this Bond at the times, places and rates, and in the coin or currency, herein
prescribed.




As provided in the Indenture and subject to certain limitations therein set
forth, this Bond is transferable on the Bond Register of the Company, upon
surrender of this Bond for transfer at the office or agency of the Company in
New York, New York, duly endorsed by, or accompanied by a written instrument of
transfer in form satisfactory to the Company and the Bond Registrar, duly
executed by the Registered Holder hereof or by his attorney duly authorized in
writing, and thereupon one or more new Bonds of the same series, or authorized
denominations and for the same aggregate principal amount, will be issued to the
designated transferee or transferees.




All Bonds of this series shall be fully interchangeable, and, upon surrender at
the office or agency of the Company in a Place of Payment therefor, shall be
exchangeable for other Bonds

of this series of a different authorized denomination or denominations, as
requested by the Holder surrendering the same.




No service charge shall be made for any transfer or exchange hereinbefore
referred to, but the Company may require payment of a sum sufficient to cover
any tax or other governmental charge payable in connection therewith.




The Company, the Trustee and any agent of the Company or the Trustee may treat
the Person in whose name this Bond is registered as the owner hereof for the
purpose of receiving payment as herein provided and for all other purposes,
whether or not this Bond is overdue, and neither the Company, the Trustee nor
any such agent shall be affected by notice to the contrary.




Unless the certificate of authentication hereon has been executed by the Trustee
or Authenticating Agent by manual signature, this Bond shall not be entitled to
any benefit under the Indenture or be valid or obligatory for any purpose.




[THIS SPACE INTENTIONALLY LEFT BLANK]




 [Signature page for Yankee Gas Services Company, First Mortgage Bond, 5.26%
Series H, Due 2019]




IN WITNESS WHEREOF, the Company has caused this Bond to be duly executed under
its corporate seal.




Dated:________________

YANKEE GAS SERVICES COMPANY

    

By:

_______________________________

Name:

Title:













Attest:







 

This is one of the Bonds of the series designated therein referred to in the
within-mentioned Indenture.

    

THE BANK OF NEW YORK, as Trustee By

 

By _______________________________________

      Authorized Officer






